Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION

                                        No. 04-18-00337-CR

                                        Erasmo ALVAREZ,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 187th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2015CR4559
                             Honorable Joey Contreras, Judge Presiding

Opinion by:       Rebeca C. Martinez, Justice

Sitting:          Rebeca C. Martinez, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice

Delivered and Filed: January 30, 2019

AFFIRMED

           Erasmo Alvarez pleaded no contest to four separate offenses of credit/debit card abuse

pursuant to a negotiated plea agreement. The trial court assessed punishment at 4 years’ deferred

adjudication community supervision and fined Alvarez $1,000.00. Thereafter, the State filed a

motion to adjudicate guilt and to revoke Alvarez’s community supervision. During a revocation

hearing held on March 21, 2018, Alvarez pleaded true to two allegations he violated the terms of

his community supervision. The trial court revoked Alvarez’s community supervision, adjudicated

him guilty, and sentenced him to 18 months’ imprisonment.
                                                                                        04-18-00337-CR


        Alvarez’s court-appointed attorney filed a brief containing a professional evaluation of the

record in accordance with Anders v. California, 386 U.S. 738 (1967). Counsel concludes the

appeal has no merit. Counsel provided Alvarez with a copy of the brief and informed him of his

right to review the record and file his own brief. See Nichols v. State, 954 S.W.2d 83, 85–86 (Tex.

App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San

Antonio 1996, no pet.). Alvarez did not file a pro se brief.

        After reviewing the record and counsel’s brief, we agree that the appeal is frivolous and

without merit. The judgment of the trial court is affirmed. Appellate counsel’s request to withdraw

is granted. Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d at 177 n.1. No substitute counsel will

be appointed. Should Alvarez wish to seek further review of this case by the Texas Court of

Criminal Appeals, Alvarez must either retain an attorney to file a petition for discretionary review

or Alvarez must file a pro se petition for discretionary review. Any petition for discretionary

review must be filed within thirty days from the later of: (1) the date of this opinion; or (2) the date

the last timely motion for rehearing is overruled by this court. See TEX. R. APP. P. 68.2. Any

petition for discretionary review must be filed in the Texas Court of Criminal Appeals. See TEX.

R. APP. P. 68.3. Any petition for discretionary review should comply with the requirements of

Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.

                                                    Rebeca C. Martinez, Justice

Do not publish




                                                  -2-